DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-3 & 5-20 are allowed.
Claim 4 is canceled.
Response to Arguments
Applicant’s arguments, see Pages 6-9, filed August 16, 2022, with respect to the rejections under 35 U.S.C. § 103 of Claims 1-3 & 5-20 have been fully considered and are persuasive.
The rejections under 35 U.S.C. § 103 of Claims 1-3 & 5-20 have been withdrawn.
The provisional nonstatutory double patenting rejection has been withdrawn.
Reasons for Allowance
Claims 1-3 & 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1-3 & 5-20, Dai discloses an articulated tip part and a method of inserting a steering in said articulated tip part similar to Applicant’s invention (see Paras. 7 & 15 of Final Office Action, mailed May 18, 2022, not recited herein for the sake of brevity). Dai, Kato, Mirzalou, or any prior art of record, do not disclose a proximally-distally angled ramp of an insertion guide of a segment, proximal to a distal end segment, to guide an end of the steering wire into an entry of a first steering wire guide on the distal end segment. While Dai discloses a structure similar to an insertion guide (i.e., a first gullet 314) with a ramp (i.e., a tooth root 316), the tooth root 316 of Dai is not proximally-distally angled. Given that the tooth root 316 of Dai functions to position and retain a pull wire during use (see Dai; [0006]), modifying the tooth root 316 of Dai to be inclined would prevent pull wire from being positioned and retained during use, thereby destroying the functionality of Dai. On the contrary, the insertion guide of Applicant’s invention functions to guide an end (i.e., an unassembled portion) of a steering wire into the distal end segment during assembly, and therefore the ramp of the insertion guide of Applicant’s invention aids to better guide the end of the steering wire. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795